Cooley, J.
This is an application for leave to file an information in the nature of a quo wa/rranto, to inquire by what right the respondent claims to have, hold and exercise the privilege to exact, demand and collect tolls of persons passing over any of the paved portion of Grand Biver avenue within the limits of the city of De*150troit. The questions involved have been fully considered in the case of the City of Detroit v. The D. & H. Plank Road Co. just decided, and to which we refer. The conclusions there reached lead to a denial of the application.
The other Justices concurred.